Citation Nr: 1029537	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-03 041	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Canandaigua, New 
York.  


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility on December 16, 
2005, March 8, 2006, and March 9, 2006.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006, March 2006, and April 2006 
decisions of the Department of Veterans Affairs (VA) Medical 
Center in Canandaigua, New York.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1964 to March 1968.

2.  On July 30, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


